Citation Nr: 9919668	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back condition, 
claimed as low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal. 

The case was previously before the Board in December 1998, at 
which time the issue of entitlement to an increased rating 
for residuals of a fracture of the left wrist was denied and 
the issue currently before the Board was Remanded to 
reconcile conflicting medical evidence of record.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

The claim of entitlement to service connection for a low back 
condition, claimed as low back pain is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
condition, claimed as low back pain, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If arthritis is manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  See 
Epps v. Gober, 126 F. 3d 1464 (1997). 

In this case, service medical records and VA examinations 
afforded shortly after discharge contained contradictory 
findings, which prompted further VA examination.  The veteran 
was afforded further examination January 1999.  X-rays of the 
back were returned within normal and an impression of normal 
examination of the back was returned.  The examiner noted the 
absence of objective findings associated with complaints of 
pain and also commented that the back examination was 
entirely normal and that he could find no evidence of chronic 
or recurrent back pain.  

In the absence of evidence indicating the current 
manifestation of a disability, a claim for service connection 
is not plausible and, accordingly, is not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a case in 
which a veteran sought service connection for hypertension, 
the Court found that, "[b]ecause of the absence of any 
evidence of current hypertension . . . appellant's claim is 
not plausible and, therefore, not well grounded.").

The Board notes that the veteran reported to the examiner in 
the context of the January 1999 examination that his 
employment consisted of working delivering mail and also at a 
feed mill, bagging and delivering feed.  The examiner found 
it notable that no back symptomatology associated with such 
heavy labor was referred to by the veteran.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during service, lay testimony is not competent 
to prove a matter requiring medical expertise, such as a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for a back condition must be denied as not well 
grounded.  The Board is mindful that the veteran has asserted 
that an examiner had verbally reported to him that he had 
sustained a 50 percent loss of motion of the back.  Lay 
appellant's statement about what a physician told him or her, 
i.e., "hearsay medical evidence", cannot constitute the 
requisite medical evidence generally necessary in order for a 
claim to be well-grounded.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Id.  

The Board also notes that the veteran complained of back pain 
during performance of range of motion during the January 1999 
VA examination.  However, the veteran's claim is not 
supported by adequate pathology, by visible behavior when 
undertaking movements, or upon any objective demonstration.  
Clinical findings, such as from X-rays, likewise fail to 
demonstrate the presence of any back pathology.  Without a 
medical diagnosis of current disability, the veteran's claim 
for a back condition must be deemed not well-grounded.  
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the application 
for a claim for service connection.  Of course, the veteran 
may reopen his claim if he obtains competent medical evidence 
that he currently suffers from a back condition which is 
related to service. 

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 
49,747 (1992).  

Further, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

Entitlement to service connection for a low back condition, 
claimed as low back pain, is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

